Giles, J.
Pursuant to Uniform Rule on Civil Motor Vehicle Infractions (d), appellant Eduardo A. Monteiro (“appellant”), who was represented by counsel, has appealed the trial court’s finding him responsible for the civil motor vehicle infraction of failing to use safety, for which violation he was assessed the sum of fifty dollars. The appellant assigns five issues of law upon which review is sought: “1) Should the case have been dismissed for lack of prosecution when the officer failed to show? 2) Were the defendant’s rights violated when he was tried without being able to face his accuser or to cross examine? 3) Can a defendant’s statement that he did not do it be held as an admission with a finding of responsible with no opposing testimony? 4) Can the judge act as prosecuting officer when the citing officer failed to appear and the judge read the ticket into evidence without actually speaking i.e. [sic] he read it to himself? 5) Does the right to remain silent extend to civil traffic hearings as the judge incinuated [sic] that it did not?”
On the basis of the record before us,1 we find that no issue of law has been presented and that no prejudicial error occurred at trial. Therefore, the finding of responsible is hereby affirmed.

 Under District/Municipal Courts Rule for Appellate Division Appeal 3(c)(5), the appellant’s notice of appeal could have included a request that the clerk order a cassette copy of the electronic recording of the proceeding below.